Citation Nr: 1811597	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  06-37 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran testified at a Board hearing before a Veterans Law Judge; a hearing transcript has been associated with the record on appeal.  In January 2015 the Veteran was advised the Veterans Law Judge who conducted his hearing had since retired from the Board and of his right to have another hearing; however, he declined.  

In August 2009 and April 2011, the Board remanded the appeal for additional development.  Following the completion of that development, the Board denied the claim for an increased rating for bilateral hearing loss in a March 2012 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, pursuant to a November 2012 Joint Motion for Remand (JMR), the Court vacated the March 2012 Board decision and remanded the issue to the Board.  Thereafter, in June 2015, February 2016, and May 2017, the Board remanded this matter for additional development.  


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal for a rating in excess of 10 percent for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran, through his representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal for a rating in excess of 10 percent for bilateral hearing loss.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


